Case 1:21-cv-00507-AJT-JFA Document 12 Filed 08/16/21 Page 1 of 3 PageID# 55




                          UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA

                                       Alexandria Division


  Enma Duarte,

 Plaintiff                                                          Case No.: 1:21-cv-00507

  v.

  Aguaviva of Alexandria, Inc.
  d/b/aDon Taco

  and Miguel A. Cordero,

 Defendants


              JOINT MOTION FOR COURT APPROVAL OF SETTLEMENT

        COME NOW the Plaintiff Enma Duarte ("Plaintiff') and Defendants Aguaviva of

Alexandria, Inc, and Miguel Cordero ("Defendants"), by their respective counsel, and jointly move

this Court for entry of an Order approving the settlement reached betweenPlaintiff andDefendants

as a fair and reasonable settlement of a bona fide dispute arising under theFair Labor Standards

Act, 29 U.S.C. §§ 201 et seq. ("FLSA"). Plaintiff andDefendants incorporate herein the arguments

set forth in the Memorandum of Law filed contemporaneously with this Motion.

       WHEREFORE, for the reasons outlined above, and for the reasons contained in the

accompanying Memorandum of Law, and for all other reasons apparent to the Court,Plaintiff and

Defendants y respectfully request that this Court enter an Order approving the negotiated

settlement as fair, reasonable, and adequate.

                                                Respectfully submitted this 16th day of August, 2021,

                                                ENMADUARTE
                                                Plaintiff



                                                  1
Case 1:21-cv-00507-AJT-JFA Document 12 Filed 08/16/21 Page 2 of 3 PageID# 56




                                    By Counsel

                                         /Isl/ Rachel C. McFarland
                                    Rachel C. McFarland (VSB No.: 89391)
                                    rmcfarland@justice4all.org
                                    Legal Aid Justice Center
                                    1000 Preston Avenue, Ste A
                                    Charlottesville, VA 22903
                                    (434) 977-0553 I fax (434) 977-0558

                                   Simon Sandoval-Moshenberg (VSB No.: 77110)
                                   simon@justice4all.org
                                   Kelly Poff Salzmann (VSB No.: 73884)
                                   kelly@justice4all.org
                                   Legal Aid Justice Center
                                   6066 Leesburg Pike, Suite 520
                                   Falls Church, VA 22041
                                   (703) 778-3450 I fax (703) 778-3454

                                   Counsel for Plaintiff


                                   AGUAVIVA OF ALEXANDRIA, INC
                                   MIGUEL A. CORDERO
                                   Defendants




                                              aeon sq. (VSB# 22416)
                                               , BACON, HALFHILL & YOUNG,

                                   113 50 and om Hills Rod, Ste 700
                                   Fafrfax, VA 22030
                                   (703) 352-1300
                                   (703) 352-1301 - Fax
                                   jbacon@mbhylaw.com
                                   Counsel for Defendants




                                     2
Case 1:21-cv-00507-AJT-JFA Document 12 Filed 08/16/21 Page 3 of 3 PageID# 57




                                     Certificate of Service

  I certify that on this 16th day of August 2021, I served a true copy of the Memorandum of Law
 in Support of Joint Motion for Court Approval of Settlement by email to Defendants' counsel as
                                               follows:

                         James T. Bacon, Esq. (VSB# 22416)
                    MAHDAVI, BACON, HALFHILL & YOUNG, PLLC
                          11350 Random Hills Rod, Ste 700
                                 Fairfax, VA 22030
                                   (703) 352-1300
                                (703) 352-1301 - Fax
                               jbacon@mbhylaw.com

                                        /Isl/ Rachel C. McFarland
                                Rachel C. McFarland (VSB No.: 89391)
                                rmcfarland@justice4all.org
                                Legal Aid Justice Center
                                I 000 Preston Avenue, Ste A
                                Charlottesville, VA 22903
                                (434) 977-0553 I fax (434) 977-0558




                                              3
